DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 and claims 14-25 of U.S. Patent No. 9,011,147 and 10,441,382 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims require all the elements of the present claims. The present claims are which set forth those same elements in broader language are not patentably distinct. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 22-23, 25-28, 30-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wennemann (6,537,067) in view of Harter (2004/0219477) 
Wennemann discloses a dental overlay (figures 1-6) capable for contacting a dental cutting tool so as to limit movements to be followed by the dental cutting tool in the removal of predetermined tooth structure from a tooth to be treated of a patient, the overlay comprising: an inner surface having a shape corresponding to and configured for contacting a contact region (figure 5 shows the guide contacting a tooth) on and extending at least partially around an outer surface of a neighboring tooth of the tooth to be treated to a respective location or to respective locations adjacent to a gingiva of the patient (fig. 1, 5) such that the inner surface remains releasable fixed to the contact region and in the same position relative to the tooth to be treated upon application of pressure to the overlay during guiding of the dental cutting tool in normal use of the overlay; and a guiding groove (e.g. 12a and groove between guide rails) extending through a thickness of the overlay including through the inner surface, the guiding groove configured/capable to contact the dental cutting tool (e.g. 5, 12, 13) to limit movements to be followed by the dental cutting tool to predetermined movements.  
Wennemann fail to teach the inner shape is dimensioned to the shape of the tooth; however, dental guide having inner shape conforming to tooth/gum areas are known in the art. Harter teaches a guide (e.g. figure 5) having inner surface dimensioned to the shape of a tooth (fig. 10-11) for precise positioning/seating of the guide. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the guide having inner surface having a shape/dimension corresponding to a tooth/gum of a patient as taught by Harter in order to precisely seat and position the guide on patient’s teeth to avoid any error positioning the guide on the target area.  
The modified guide includes the inner surface has a shape and dimensions such that the inner surface is releasably fixable to at least parts of a plurality of neighboring teeth of the tooth to be treated, and wherein the inner surface, when fixed to the plurality of neighboring teeth (fig. 5), adequately contacts each tooth of the plurality of neighboring teeth so that the overlay does not release or move upon application of pressure during guiding of the dental cutting tool in normal use of the overlay. A first portion of the guiding groove is wider (fig. 1, 2, 3, see 12a that is wider than other portions when adjusted on the rails) than portions of the guiding groove adjacent to the first portion to allow insertion of the dental cutting tool into the first portion of the guiding groove and capable of functioning as claimed. The overlay includes an upper part (e.g. see upper part of the overlay) configured/capable for extending over an upper surface of the tooth to be treated; and opposing sides extending from the upper part and configured for extending over opposing sides of the tooth to be treated (e.g. lower part); the opposing sides of the overlay are configured to extend over buccal and lingual sides of the tooth (see fig. 5); at least a portion of the guiding groove extends through the upper part of the overlay; at least a portion of the guiding groove further extends through at least one of the opposing sides of the overlay extending from the upper part of the overlay (fig. 1, 5);   the guiding groove is curved/circular such that the guiding groove defines a curvilinear axis; the guiding groove being a first guiding groove, and the overlay further comprising a second guiding groove (e.g. the space between the rails) spaced apart from the first guiding groove.  Regarding the manufacturing process (CAM, rapid prototyping, 3D printing), a comparison of the recited process with the prior art processes does not serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964), In an ex parte case, product by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3.
Regarding the guiding space limitation, it is noted that guiding edges space depending on the size of the instrument to be used and depending on how big a hole needs to be drilled, thus, such would be within ordinary skill in the art at the time of the invention as made so that desired size hole is formed. Regarding the overlay being monolithic structure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overlay being monolithic, since it has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routing sill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
The dental cutting tool defining a longitudinal axis, wherein the guiding groove is configured such that the movements to be followed by the dental cutting tool correspond to any one or any combination of horizontal, vertical, and tilt movements in a respective direction or respective directions transverse to the longitudinal axis of the dental cutting tool during the predetermined movements; a dental cutting tool as addressed above configured for contact with the overlay to limit the movement of the dental cutting tool and thereby limit the tooth structure removed from the tooth to be treated to the predetermined tooth structure; the guiding groove of the overlay being defined by opposing guiding edges (opposite edges of the guide as in figure 1 and 5), wherein a portion of the dental cutting tool has a thickness such that the dental cutting tool simultaneously contacts the opposing guiding edges of the overlay as the dental cutting tool moves along a path defined by the guiding groove (fig. 5). Regarding 32/33, the dental cutting tool includes a cutting portion but fail to teach a collar (e.g. a depth stop) extending in a transverse direction to an axis defined by the cutting portion, the collar limiting a depth at which the dental cutting tool may extend into the dental overlay; however, a cutting tool having collar/depth stop are known in the art for preventing the cutting tool from extending further than desired when forming a hole. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wennemann by providing cutting tool with a collar/depth stop for the reason above. Regarding claim 34, a restoration (e.g. bridge 4) having a portion configured to fit the tooth to be treated after the removal of the predetermined tooth structure using the overlay, the restoration having a shape and dimensions corresponding to a remaining part of tooth structure after the removal of the predetermined tooth structure from the tooth to be treated. Regarding claim 35 the overlay includes all the limitations as set forth above including:  an inner surface having a shape and dimensions corresponding to and configured for contacting a contact region on and extending at least partially around either one or both of (i) an outer surface of the tooth to be treated and (ii) an outer surface of a neighboring tooth of the tooth to be treated such that the inner surface remains releasably fixed to the contact region and in the same position relative to the tooth to be treated upon application of pressure to the overlay during guiding of the dental cutting tool in normal use of the overlay; an upper part configured for extending over an upper surface of the tooth to be treated; opposing sides extending from the upper part and configured for extending over opposing sides of the tooth to be treated as addressed for claim 18 above; a guiding groove extending through a thickness of the overlay including through the inner surface, the guiding groove configured to contact the dental cutting tool to limit movements to be followed by the dental cutting tool to predetermined movements in directions transverse to the longitudinal axis of the dental cutting tool, wherein the guiding groove includes a first portion wider than portions of the guiding groove adjacent to the first portion to allow insertion of the dental cutting tool into the first portion of the guiding groove as addressed for claim 17 above.
Claims 15, 17, 20, 23, 24, 25, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrahami (5,833,693) in view of Harter (2004/0219477).
Abrahami discloses a dental overlay (figures 1-5) capable for contacting a dental cutting tool so as to limit movements to be followed by the dental cutting tool in the removal of predetermined tooth structure from a tooth to be treated of a patient, the overlay comprising a curved guiding groove (e.g. 24) extending through a thickness of the overlay including through the inner surface, the guiding groove configured to contact the dental cutting tool to limit movements to be followed by the dental cutting tool to predetermined movements, but fail to teach an inner surface having a shape and dimensions corresponding to and configured for contacting a contact region on and extending at least partially around either one or both of (i) an outer surface of the tooth to be treated and (ii) an outer surface of a neighboring tooth of the tooth to be treated to a respective location or to respective locations adjacent to a gingiva of the patient such that the inner surface remains releasably fixed to the contact region and in the same position relative to the tooth to be treated upon application of pressure to the overlay during guiding of the dental cutting tool in normal use of the overlay; however, 
Harter teaches a dental overlay having an inner surface having a shape and dimensions corresponding to and configured for contacting a contact region on and extending at least partially around (i) an outer surface of the tooth to be treated and (ii) an outer surface of a neighboring tooth of the tooth to be treated to a respective location or to respective locations adjacent to a gingiva of the patient such that the inner surface remains releasably fixed to the contact region and in the same position relative to the tooth to be treated upon application of pressure to the overlay during guiding of the dental cutting tool in normal use of the overlay (see figure 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the overlay of Abrahami by providing the inner surface as claimed as taught by Harter in order to precisely position and secure the overlay onto a tooth for  precise drilling for a dental treatment. 
Regarding claim 20, Abrahami  discloses a first portion of the guiding groove (e.g. 24) extends through and along the upper part of the overlay, and wherein a second portion (e.g. the slide cut-out) of the guiding groove extending from the first portion of the guiding groove further extends through and along one of the opposing sides of the overlay, the second portion of the guiding groove thereby being configured to receive the dental cutting tool in a direction orthogonal to a longitudinal axis defined by the dental cutting tool when the cutting tool is being inserted into the second portion of the guiding groove. 
Regarding claim 22 Abrahami discloses at least a first portion of the guiding groove (e.g. 24) extends through one sides of the overlay and a second portion extending from the first portion extends through a second side of the overlay attached to the first side, a longitudinal axis defined by the first portion of the guiding groove extending in directions transverse to directions a longitudinal axis defined by the second portion extends (see figures 1-5).   
Regarding claim 24, Abrahami/Harter fails to teach the overlay is monolithic; however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the overlay in plurality of pieces or one piece/monolithic, since it has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routing skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Regarding the manufacturing process (CAM, rapid prototyping, 3D printing), a comparison of the recited process with the prior art processes does not serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964), In an ex parte case, product by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3.
Regarding claim 29, Abrahami discloses at least one additional overlay (figure 5) for contacting the dental cutting tool so as to limit movements of the dental cutting tool in the removal of the predetermined tooth structure to be removed from the tooth to be treated, the additional overlay being: 4Application No.: 16/160,260Docket No.: VIAX 3.0-001 CON CON CON a first additional overlay having a shape and dimensions for limiting the movement of the dental cutting tool to cut away at least a portion of an upper part of a tooth based on a desired height of remaining tooth structure after removal of the upper part of the tooth OR a second additional overlay having a shape and dimensions for limiting the movement of the dental cutting tool to cut away at least a portion of a longitudinal side of the tooth or; a third additional overlay having a shape and dimensions for limiting the movement of the dental cutting tool to cut away at least a portion of a transversal side of the tooth; or a fourth additional overlay having a shape and dimensions for limiting the movement of the dental cutting tool to round off edges between the longitudinal and the transversal sides of the tooth at one side of the tooth; or a fifth additional overlay having a shape and dimensions for limiting the movement of the dental cutting tool to round off edges between the longitudinal and the transversal sides of the tooth at the other side of the tooth opposite the one side of the tooth.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772